DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 01/13/2021 is accepted.
The oath submitted on 01/13/2021 is accepted.
The drawings submitted on 01/13/2021 are accepted.
The IDS submitted on 01/13/2021; 06/23/2021; 12/08/2021 have been considered.
Foreign priority to CN 202010038966 and CN 202010061588 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7, 8, 11 – 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (US 20200313714 A1) in view of Granger-Jones et al. (US 20140227982 A1).

Regarding claim 1, ONO discloses a radio frequency (RF) system (ONO, FIG. 2 in relation to FIG. 5), comprising an RF transceiver (ONO, FIG. 5, BBIC 4), an RF processing circuit (ONO, FIG. 5, RFIC 3) coupled with the RF transceiver, a transfer switch module (ONO, FIG. 5, switch 30), a first antenna (ONO, FIG. 5, antenna 2Pa), a second antenna (ONO, FIG. 5, antenna 2Sa), a third antenna (ONO, FIG. 5, antenna 2Pb), and a fourth antenna (ONO, FIG. 5, antenna 2Sb), 
wherein the RF processing circuit comprises a first transmit (TX) module (ONO, FIG. 5, PA 13), a second TX module (ONO, FIG. 5, PA 23), a first receive (RX) module (ONO, FIG. 5, LNA 14), a second RX module (ONO, FIG. 5, LNA 54), a first duplexer (ONO, FIG. 5, filter 11 and switch 12 may be replaced by a duplexer), a second duplexer (ONO, FIG. 5, duplexer 25), and a filtering module (ONO, FIG. 5, filter 52); 
the first TX module is coupled with the transfer switch module through the first duplexer (ONO, [0031] a duplexer which includes a transmission filter and a reception filter may be disposed instead of filter 11 and switch 12), 
the second TX module is coupled with the transfer switch module (ONO, [0103] transfer circuit 20B transfers a second radio-frequency signal of a second communication system that is a system different from the first communication system), 
the first RX module has a first RX port coupled with the transfer switch module through the first duplexer (ONO, FIG. 5, selection terminal 30c at coupler 71), the first RX module has a second RX port coupled with the transfer switch module through the second duplexer and the second TX module (ONO, [0082] coupler 72 is disposed in a path connecting transfer circuit 20 and selection terminal 30d of switch 30), 
the second RX module has a first RX port coupled with the transfer switch module (ONO, [0072] filter 52 is a bandpass filter which has as a passband, and is connected between the input terminal and low-noise amplifier 54), the second RX module has a second RX port coupled with the filtering module (ONO, [0075] selection terminal 60d is connected to reception circuit 50) or coupled with the transfer switch module through the filtering module (ONO, [0073] low-noise amplifier 54 is connected between filter 52 and the output terminal); 
the first antenna and the second antenna are coupled with the transfer switch module (ONO, [0077] antenna 2Pa is connected to antenna terminal 30a of switch 30, and antenna 2Pb is connected to antenna terminal 30b of switch 30, antennas 2Pa and 2Pb emit or receive 4G or 5G radio-frequency signals), 
the third antenna is coupled with the transfer switch module or the filtering module, and the fourth antenna is coupled with the transfer switch module or the filtering module (ONO, [0075] antenna terminal 60a is connected to antenna 2Sa, and antenna terminal 60b is connected to antenna 2Sb), 
wherein antenna efficiency of the first antenna and the second antenna is higher than that of the third antenna and the fourth antenna (ONO, [0090] when simultaneously transferring radio-frequency signals of mutually different 4G (LTE) and 5G (NR), it is possible to dynamically optimize connection between transfer circuits and antennas according to the priority of signal transferring and the superiority or inferiority of antenna sensitivities); and 
the first antenna is used for transmission in a first low-band (LB) and primary reception in the first LB (ONO, [0087] NSA-NR is a technique with which a 5G (NR) communication area is established in a 4G (LTE) communication area, and communications of both sides of 5G (NR) and 4G (LTE) are controlled by a control channel of the 4G side), 
the second antenna is used for transmission in a second LB and primary reception in the second LB (ONO, [0088] NSA-NR, relies on simultaneously connecting the 4G transfer circuit and the 5G transfer circuit to the communication line, with 4G (LTE) being the master and 5G (NR) being the slave), 
the third antenna is used for diversity reception in the second LB, the fourth antenna is used for diversity reception in the first LB (ONO, [0074] reception circuits 40 and 50 serve as diversity circuits), and 
the filtering module is configured to filter out bands other than the first LB, when the RF system works in a non-standalone (NSA) mode (ONO, [0074] filter 42 is a filter having, as a passband, a transmission and reception band of 4G (LTE) and filter 52 is a filter having, as a passband, a transmission and reception band of 5G (NR)).
ONO discloses the first RX and the second TX connected to RFIC 3, however, ONO does not expressly disclose the first RX module has a third RX port coupled with the transfer switch module through the second TX module.
Granger-Jones et al. for example, from an analogous field of endeavor (Granger-Jones et al., [0015] to optimize the performance of a mobile device, a front end circuitry within the mobile device should be capable of dynamically selecting the most efficient antenna for transmission and reception of wireless signals) discloses the first RX module has a third RX port coupled with the transfer switch module through the second TX module (Granger-Jones et al., [0048] an RF switch matrix is adapted to place one or more of the antenna ports in communication with one of the RF switching ports in order to couple each antenna to the correct power amplifier [TX module] or the correct low noise amplifier [RX module] through the support switching circuitry and the duplexer and filtering circuitry).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first RX module has a third RX port coupled with the transfer switch module through the second TX module as taught by Granger-Jones et al. with the system of ONO in order to process signals about a given operating band or group of operating bands (Granger-Jones et al., [0050]).

Regarding claim 2, ONO - Granger-Jones et al. disclose the first antenna is used for transmission in the first LB and primary reception in the first LB (Granger-Jones et al., [0049] the switching circuitry includes first low band transmit and receive switching circuitry, second low band transmit and receive switching circuitry) and is further used for transmission in the second LB and primary reception in the second LB (ONO, [0088] NSA-NR, relies on simultaneously connecting the 4G transfer circuit and the 5G transfer circuit to the communication line, with 4G (LTE) being the master and 5G (NR) being the slave (LTE-NR dual connectivity: EN-DC)) and the second antenna is used for diversity reception in the first LB or the second LB (ONO, [0074] reception circuits 40 and 50 serve as diversity circuits), when the RF system works in a fourth-generation (4G) mode (ONO, [0060] the fourth generation communication system (4G) is applied as the first communication system).  The motivation is the same as in claim 1.

Regarding claim 3, ONO - Granger-Jones et al. disclose the second LB comprises a first sub-band or a second sub-band (ONO, [0060] transfer circuit transfers, for example, a third radio-frequency signal of 4G (LTE) Band 5 transmission band: 824 MHz to 849 MHz, reception band: 869 MHz to 894 MHz). 

Regarding claim 4, ONO - Granger-Jones et al. disclose the transfer switch module comprises one transfer switch (Granger-Jones et al., [0056] each one of the first multiplexer and the second multiplexer is a 4 X 4 multiplexer including sixteen switches SW arranged in a grid pattern such that any one of the RF switching ports can be coupled to any one of the antenna ports) and the transfer switch comprises a dual-pole triple-throw (DP3T) switch, a triple-pole triple-throw (3P3T) switch, or a dual-pole quad-throw (DP4T) switch (ONO, [0043] switch 30 may be a switching circuit of the double pole double throw (DPDT) type, and may also be a switching circuit such as DP3T and DP4T).  The motivation is the same as in claim 1.

Regarding claim 5, ONO - Granger-Jones et al. disclose the transfer switch comprises the DP3T switch or the DP4T switch (ONO, [0043] switch 30 may be a switching circuit of the double pole double throw (DPDT) type, and may also be a switching circuit such as DP3T and DP4T), the filtering module comprises a first filtering module and a second filtering module and the second RX module has a third RX port coupled with the second filtering module (Granger-Jones et al., [0048] an RF switch matrix is adapted to place one or more of the antenna ports in communication with one of the RF switching ports in order to couple each antenna to the correct power amplifier or the correct low noise amplifier through the support switching circuitry and the duplexer and filtering circuitry).  The motivation is the same as in claim 1.

Regarding claim 7, ONO - Granger-Jones et al. disclose the transfer switch comprises the 3P3T switch (ONO, [0043] switch 30 may be a switching circuit of the double pole double throw (DPDT) type, and may also be a switching circuit such as DP3T and DP4T), the filtering module comprises a first filtering module and the third antenna is coupled with the transfer switch module (Granger-Jones et al., [0048] an RF switch matrix is adapted to place one or more of the antenna ports in communication with one of the RF switching ports in order to couple each antenna to the correct power amplifier or the correct low noise amplifier through the support switching circuitry and the duplexer and filtering circuitry).  The motivation is the same as in claim 1.

Regarding claim 8, ONO - Granger-Jones et al. disclose the filtering module comprises a first filtering module (Granger-Jones et al., [0047] the duplexer and filtering circuitry may comprise one or more high-pass filters, low-pass filters, or band-pass filters in order to isolate signals within a certain carrier frequency operating band before passing the signals to the appropriate low noise amplifier), the transfer switch module comprises two transfer switches (ONO, [0041] selection terminal 30c is connected to transfer circuit 10, and selection terminal 30d is connected to transfer circuit 20), and the two transfer switches comprise a first dual-pole double-throw (DPDT) switch and a second DPDT switch (ONO, [0043] switch 30 may be a switching circuit of the double pole double throw (DPDT) type, and may also be a switching circuit such as DP3T and DP4T).  The motivation is the same as in claim 1.

Regarding claim 11, ONO - Granger-Jones et al. disclose a third duplexer (Granger-Jones et al., [0047] the duplexer and filtering circuitry 92 may comprise a plurality of surface acoustic wave (SAW) duplexers, a plurality of bulk acoustic wave (BAW) duplexers, or the like), a first selector-switch (ONO, FIG. 5, SW 30), and a second selector-switch (ONO, FIG. 5, SW 60), 
wherein the first TX module is coupled with the transfer switch module through the first duplexer and the first selector-switch or coupled with the transfer switch module through the second duplexer and the first selector-switch (ONO, [0031] a duplexer which includes a transmission filter and a reception filter may be disposed instead of filter 11 and switch 12), 
the first RX port of the first RX module is coupled with the transfer switch module through the first duplexer and the first selector-switch (ONO, [0098] transfer circuit 10 is one example of the first transfer circuit, and transfers a first radio-frequency signal of the first communication system), and 
the second RX port of the first RX module is coupled with the transfer switch module through the second selector-switch, the second duplexer, and the first selector-switch or coupled with the transfer switch module through the second selector-switch, the third duplexer, the second TX module (ONO, [0103] transfer circuit 20B transfers a second radio-frequency signal of a second communication system that is a system different from the first communication system).  The motivation is the same as in claim 1.

Regarding claim 12, ONO - Granger-Jones et al. disclose the first antenna is used for transmission in the first LB and primary reception in the first LB (ONO, [0087] NSA-NR is a technique with which a 5G (NR) communication area is established in a 4G (LTE) communication area, and communications of both sides of 5G (NR) and 4G (LTE) are controlled by a control channel of the 4G side) and is further used for transmission in the second LB and primary reception in the second LB, the second antenna is used for diversity reception in the first LB or the second LB, when the RF system works in a 4G mode (ONO, [0088] NSA-NR, relies on simultaneously connecting the 4G transfer circuit and the 5G transfer circuit to the communication line, with 4G (LTE) being the master and 5G (NR) being the slave).

Regarding claim 13, ONO - Granger-Jones et al. disclose the first LB comprises a first sub-band or a second sub-band and the second LB comprises a third sub-band, a fourth sub-band, or a fifth sub-band (ONO, [0060] transfer circuit transfers, for example, a third radio-frequency signal of 4G (LTE) Band 5 transmission band: 824 MHz to 849 MHz, reception band: 869 MHz to 894 MHz).

Regarding claim 14, ONO - Granger-Jones et al. disclose the transfer switch module comprises one transfer switch (Granger-Jones et al., [0056] each one of the first multiplexer and the second multiplexer is a 4 X 4 multiplexer including sixteen switches SW arranged in a grid pattern such that any one of the RF switching ports can be coupled to any one of the antenna ports) and the transfer switch comprises a DP3T switch, a 3P3T switch, or a quad-pole quad- throw (4P4T) switch (Granger-Jones et al., [0056] each one of the first multiplexer and the second multiplexer is a 4 X 4 multiplexer including sixteen switches SW arranged in a grid pattern such that any one of the RF switching ports can be coupled to any one of the antenna ports).  The motivation is the same as in claim 1.

Regarding claim 15, ONO - Granger-Jones et al. disclose when the transfer switch comprises the DP3T switch (ONO, [0043] switch 30 may be a switching circuit of the double pole double throw (DPDT) type, and may also be a switching circuit such as DP3T and DP4T), the filtering module comprises a first filtering module and a second filtering module and the first RX port of the second RX module is further coupled with the second filtering module (Granger-Jones et al., [0048] an RF switch matrix is adapted to place one or more of the antenna ports in communication with one of the RF switching ports in order to couple each antenna to the correct power amplifier or the correct low noise amplifier through the support switching circuitry and the duplexer and filtering circuitry).  The motivation is the same as in claim 1.

Regarding claim 17, ONO - Granger-Jones et al. disclose when the transfer switch comprises the 3P3T switch or the 4P4T switch (ONO, [0043] switch 30 may be a switching circuit of the double pole double throw (DPDT) type, and may also be a switching circuit such as DP3T and DP4T), the filtering module comprises a first filtering module and the third antenna is coupled with the transfer switch module (Granger-Jones et al., [0048] an RF switch matrix is adapted to place one or more of the antenna ports in communication with one of the RF switching ports in order to couple each antenna to the correct power amplifier or the correct low noise amplifier through the support switching circuitry and the duplexer and filtering circuitry).  The motivation is the same as in claim 1.

Regarding claim 18. The RF system of claim 13, wherein the filtering module comprises a first filtering module (Granger-Jones et al., [0048] an RF switch matrix is adapted to place one or more of the antenna ports in communication with one of the RF switching ports in order to couple each antenna to the correct power amplifier or the correct low noise amplifier through the support switching circuitry and the duplexer and filtering circuitry), the transfer switch module comprises two transfer switches, and the two transfer switches comprise a first DPDT switch and a second DPDT switch (ONO, [0043] switch 30 may be a switching circuit of the double pole double throw (DPDT) type, and may also be a switching circuit such as DP3T and DP4T).  The motivation is the same as in claim 1.

Regarding claim 20, ONO discloses an electronic device (ONO, FIG. 3, mobile phone 6) comprising a radio frequency (RF) system (ONO, FIG. 2 in relation to FIG. 5; [0096] in communication device 5B, 4G is applied as the first communication system and 5G is applied as the second communication system) and a mainboard (ONO, FIG. 5), the RF system comprising an RF transceiver (ONO, FIG. 5, BBIC 4), an RF processing circuit (ONO, FIG. 5, RFIC 3) coupled with the RF transceiver, a transfer switch module (ONO, FIG. 5, switch 30), a first antenna (ONO, FIG. 5, antenna 2Pa), a second antenna (ONO, FIG. 5, antenna 2Sa), a third antenna (ONO, FIG. 5, antenna 2Pb), and a fourth antenna (ONO, FIG. 5, antenna 2Sb), 
wherein the RF transceiver, the RF processing circuit, and the transfer switch module are disposed on the mainboard (ONO, [0097] communication device 5B includes radio-frequency front-end circuit 113, antennas 2Pa, 2Pb, 2Sa, and 2Sb, RFIC 3, and BBIC 4); 
the RF processing circuit comprises a first transmit (TX) module (ONO, FIG. 5, PA 13), a second TX module (ONO, FIG. 5, PA 23), a first receive (RX) module (ONO, FIG. 5, LNA 14), a second RX module (ONO, FIG. 5, LNA 54), a first duplexer (ONO, FIG. 5, filter 11 and switch 12 may be replaced by a duplexer), a second duplexer (ONO, FIG. 5, duplexer 25), and a filtering module (ONO, FIG. 5, filter 52); 
the first TX module is coupled with the transfer switch module through the first duplexer (ONO, [0031] a duplexer which includes a transmission filter and a reception filter may be disposed instead of filter 11 and switch 12), 
the second TX module is coupled with the transfer switch module (ONO, [0103] transfer circuit 20B transfers a second radio-frequency signal of a second communication system that is a system different from the first communication system), the first RX module has a first RX port coupled with the transfer switch module through the first duplexer (ONO, FIG. 5, selection terminal 30c at coupler 71), 
the first RX module has a second RX port coupled with the transfer switch module through the second duplexer and the second TX module (ONO, [0082] coupler 72 is disposed in a path connecting transfer circuit 20 and selection terminal 30d of switch 30), 
the second RX module has a first RX port coupled with the transfer switch module (ONO, [0072] filter 52 is a bandpass filter which has as a passband, and is connected between the input terminal and low-noise amplifier 54), the second RX module has a second RX port coupled with the filtering module (ONO, [0075] selection terminal 60d is connected to reception circuit 50) or coupled with the transfer switch module through the filtering module (ONO, [0073] low-noise amplifier 54 is connected between filter 52 and the output terminal); 
the first antenna and the second antenna are coupled with the transfer switch module (ONO, [0077] antenna 2Pa is connected to antenna terminal 30a of switch 30, and antenna 2Pb is connected to antenna terminal 30b of switch 30, antennas 2Pa and 2Pb emit or receive 4G or 5G radio-frequency signals), 
the third antenna is coupled with the transfer switch module or the filtering module, and the fourth antenna is coupled with the transfer switch module or the filtering module (ONO, [0075] antenna terminal 60a is connected to antenna 2Sa, and antenna terminal 60b is connected to antenna 2Sb), 
wherein antenna efficiency of the first antenna and the second antenna is higher than that of the third antenna and the fourth antenna (ONO, [0090] when simultaneously transferring radio-frequency signals of mutually different 4G (LTE) and 5G (NR), it is possible to dynamically optimize connection between transfer circuits and antennas according to the priority of signal transferring and the superiority or inferiority of antenna sensitivities); and 
the first antenna is used for transmission in a first low-band (LB) and primary reception in the first LB (ONO, [0087] NSA-NR is a technique with which a 5G (NR) communication area is established in a 4G (LTE) communication area, and communications of both sides of 5G (NR) and 4G (LTE) are controlled by a control channel of the 4G side), the second antenna is used for transmission in a second LB and primary reception in the second LB (ONO, [0088] NSA-NR, relies on simultaneously connecting the 4G transfer circuit and the 5G transfer circuit to the communication line, with 4G (LTE) being the master and 5G (NR) being the slave), the third antenna is used for diversity reception in the second LB, the fourth antenna is used for diversity reception in the first LB (ONO, [0074] reception circuits 40 and 50 serve as diversity circuits), and the filtering module is configured to filter out bands other than the first LB, when the RF system works in a non-standalone (NSA) mode (ONO, [0074] filter 42 is a filter having, as a passband, a transmission and reception band of 4G (LTE)); and 
the RF system is configured to implement transmission and reception in the first LB and transmission and reception in the second LB when the RF system works in the NSA mode (ONO, [0074] filter 52 is a filter having, as a passband, a transmission and reception band of 5G (NR)). 
ONO discloses the first RX and the second TX connected to RFIC 3, however, ONO does not expressly disclose the first RX module has a third RX port coupled with the transfer switch module through the second TX module.
Granger-Jones et al. for example, from an analogous field of endeavor (Granger-Jones et al., [0015] to optimize the performance of a mobile device, a front end circuitry within the mobile device should be capable of dynamically selecting the most efficient antenna for transmission and reception of wireless signals) discloses the first RX module has a third RX port coupled with the transfer switch module through the second TX module (Granger-Jones et al., [0048] an RF switch matrix is adapted to place one or more of the antenna ports in communication with one of the RF switching ports in order to couple each antenna to the correct power amplifier [TX module] or the correct low noise amplifier [RX module] through the support switching circuitry and the duplexer and filtering circuitry).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first RX module has a third RX port coupled with the transfer switch module through the second TX module as taught by Granger-Jones et al. with the system of ONO in order to process signals about a given operating band or group of operating bands (Granger-Jones et al., [0050]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ONO - Granger-Jones et al., as applied to claim 1 above, and further in view of Pehlke (US 11405059 B2).

Regarding claim 6, ONO - Granger-Jones et al. do not expressly disclose the first filtering module comprises a first filter and the second filtering module comprises a second filter, a third filter, a first single-pole double- throw (SPDT) switch, and a second SPDT switch, wherein the first SPDT switch has a P port coupled with the third RX port of the second RX module, the first SPDT switch has a first T port coupled with a first end of the second filter, the first SPDT switch has a second T port coupled with a first end of the third filter, the second filter has a second end coupled with a first T port of the second SPDT switch, the third filter has a second end coupled with a second T port of the second SPDT switch, and the second SPDT switch has a P port coupled with the third antenna; and the second filter is configured to filter out bands other than the first sub-band and the third filter is configured to filter out bands other than the second sub-band.
Pehlke for example, from an analogous field of endeavor (Pehlke, [Col 6, ln 44 - 49] shared use of antennas is often facilitated in existing radio architectures through the use of “antenna plexers”, which include banks of filters that enable a filtered merge of many signals in different frequency ranges to a single common antenna feed for a broadband antenna supporting all those bands) suggests 
the first filtering module comprises a first filter (Pehlke, FIG. 6, filter 610) and the second filtering module comprises a second filter (Pehlke, FIG. 6, filter 612), a third filter (Pehlke, FIG. 6, filter 614), a first single-pole double- throw (SPDT) switch (Pehlke, FIG. 6, antenna switch 606), and a second SPDT switch (Pehlke, FIG. 6, antenna switch 616), wherein the first SPDT switch has a P port coupled with the third RX port of the second RX module (Pehlke, FIG. 6, connection 616 to 626), the first SPDT switch has a first T port coupled with a first end of the second filter (Pehlke, FIG. 6, connection 612 to 616), the first SPDT switch has a second T port coupled with a first end of the third filter (Pehlke, FIG. 6, connection 614 to 616), the second filter has a second end coupled with a first T port of the second SPDT switch (Pehlke, FIG. 6, connection 612 to 606), the third filter has a second end coupled with a second T port of the second SPDT switch (Pehlke, FIG. 6, connection 614 to 606), and the second SPDT switch has a P port coupled with the third antenna (Pehlke, FIG. 6, connection 606 to antenna); and the second filter is configured to filter out bands other than the first sub-band and the third filter is configured to filter out bands other than the second sub-band (Pehlke, [Col 13, ln 23 - 28] the front end configuration can be configured to select one or more radio access networks for processing by forming selected paths through the switching circuit and the amplifier assembly and directing signals to designated filters and/or amplifiers associated with a desired or targeted radio access network).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the switch circuit as taught by Pehlke with the combined system of ONO-Granger-Jones et al. in order to provide reconfigurable network selection using the switching circuit (Pehlke, [Col 13, ln 20 - 22]).

Allowable Subject Matter
Claims 9, 10, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lan et al. (US 20200076565 A1) is cited to show a radio frequency front end (RFFE) configured to support dual connectivity communications, in which two different radio access technologies such as (4G) and (5G NR) data connections are used simultaneously for communications between a wireless communication device and respective LTE and NR base stations, where the RFFE uses two power amplifiers to reduce intermodulation distortion (IMD) and produce output signals for a 4G LTE uplink and a 5G NR uplink, respectively. The RFFE also has a combiner that mixes the output signals to produce a composite output signal representing both LTE and NR data, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416